Case: 19-20073            Document: 00516229518             Page: 1   Date Filed: 03/08/2022




                 United States Court of Appeals
                      for the Fifth Circuit                                   United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                 March 8, 2022
                                          No. 19-20073
                                                                                Lyle W. Cayce
                                                                                     Clerk

   United States of America,

                                                                      Plaintiff—Appellee,

                                              versus

   Ann Nwoko Sheperd,

                                                                  Defendant—Appellant.


                        Appeal from the United States District Court
                            for the Southern District of Texas
                                 USDC No. 4:16-CR-258-2


   Before Smith, Willett, and Duncan, Circuit Judges.
   Don R. Willett, Circuit Judge:
             “The Sixth Amendment is the heartland of constitutional criminal
   procedure.” 1 One of four amendments in the Bill of Rights that guarantees
   basic protections to the criminally accused, 2 the Sixth Amendment enshrines
   a cluster of rights to ensure the fairness, accuracy, and legitimacy of “all



             1
                 Akhil Reed Amar, Sixth Amendment First Principles, 84 Geo. L.J. 641, 641
   (1996).
             2
                 See U.S. Const. amends. IV, V, VI, VIII.
Case: 19-20073          Document: 00516229518               Page: 2   Date Filed: 03/08/2022




                                             No. 19-20073


   criminal prosecutions.” 3 This case concerns the Amendment’s final clause:
   “Assistance of Counsel.” But “[t]his last right is a big one,” as the right to
   counsel, perhaps the central feature of our adversarial system, helps make
   real the Constitution’s other criminal procedure promises. 4
           Ann Sheperd, the owner of a home-health agency, lawyered up after
   being indicted for Medicare fraud. But there was a tiny problem:
   Unbeknownst to Sheperd, her pretrial lawyer—who represented her until
   days before trial—also represented one of the Government’s star witnesses.
   Oops. Sheperd retained new counsel, was convicted (and sentenced to 30
   years), and now appeals on various grounds related to her attorney’s conflict
   of interest. We agree with Sheperd that “Assistance of Counsel” necessarily
   means effective assistance, and effective assistance demands conflict-free
   representation. This is certainly no less true during the pretrial phase, 5
   particularly today, when roughly 97.8 percent of federal criminal convictions
   are obtained not through a constitutionally prescribed jury trial but through
   plea bargaining. 6
           For the reasons below, we REMAND for an evidentiary hearing on
   whether Sheperd’s lawyer’s conflict of interest adversely affected his
   representation, but reject Sheperd’s other grounds for reversal.


           3
               Id. amend. VI.
           4
               Amar, supra note 1, at 705.
           5
             See Anaya v. Lumpkin, 976 F.3d 545, 550 (5th Cir. 2020) (“The Sixth Amendment
   right to counsel extends to the plea-bargaining process, where defendants are ‘entitled to
   the effective assistance of competent counsel.’” (quoting Lafler v. Cooper, 566 U.S. 156,
   162 (2012))).
           6
             U.S. Sentencing Comm’n, 2020 Sourcebook of Federal
   Sentencing Statistics 56 (2020), https://www.ussc.gov/sites/default/files/pdf/
   research-and-publications/annual-reports-and-sourcebooks/2020/2020-Annual-Report-
   and-Sourcebook.pdf.




                                                  2
Case: 19-20073       Document: 00516229518            Page: 3     Date Filed: 03/08/2022




                                       No. 19-20073


                                             I
                                            A
          Ann Sheperd owned and operated a home-health agency. In June
   2016, a grand jury indicted her (and several others) with conspiracy to
   commit healthcare fraud. Sheperd retained counsel. The district court set
   trial for August 2016. A month later, Sheperd replaced her counsel, and the
   district court declared the case “complex.” The court also pushed back the
   trial date about six months. The district court continued the trial three more
   times at the request of various defendants. Sheperd made only one of these
   requests. Sheperd replaced her counsel again in February 2018 with an
   attorney named Bassey Akpaffiong.
          Two months after entering his appearance as Sheperd’s counsel,
   Akpaffiong met with FBI agents and a federal prosecutor to discuss
   Sheperd’s trial. But he was not there acting on Sheperd’s behalf. Akpaffiong
   was there to act on another client’s behalf—Okechukwu Okpara. Akpaffiong
   had helped Okpara secure a plea deal related to healthcare fraud in a different
   district court almost a year before. So why did Okpara need Akpaffiong at the
   meeting? Because Okpara was Sheperd’s friend and business associate—a
   relationship the Government wanted to exploit by calling Okpara as a witness
   against Sheperd.
          If representing both Sheperd and Okpara at the same time sounds zany
   to you, then you wouldn’t be alone. The Government thought it sounded
   zany, too. In fact, it even pointed out to Akpaffiong that he had an obvious
   conflict. Akpaffiong replied that he hadn’t noticed. 7 Even so, the meeting
   continued since, according to Akpaffiong, “Sheperd wanted to plead guilty


          7
             According to Akpaffiong, the oversight came from Okpara referring to Sheperd
   by a different name—“Nwoko,” her middle name.




                                             3
Case: 19-20073        Document: 00516229518             Page: 4      Date Filed: 03/08/2022




                                         No. 19-20073


   and would do so by [the next month, in] May.” Turns out, the meeting was
   a success . . . for Okpara. Afterward, the Government amended Okpara’s
   plea deal to include “5K1 consideration.” That is, in exchange for Okpara
   having provided the Government with “substantial assistance in the
   investigation or prosecution of another person who has committed an
   offense,” the Government agreed to permit Okpara to receive a reduced
   sentence. 8
           Months went by. Nobody told Sheperd about Akpaffiong’s conflict.
   Nobody told the district court about it either. But that time was not wasted.
   The Government used it to bring six more counts of healthcare fraud against
   Sheperd. The grand jury returned a superseding indictment that charged
   Sheperd with all six counts. Akpaffiong, for his part, continued to receive
   Government-provided discovery. Not until August—with trial looming—
   did Akpaffiong start trying to address his conflict. He approached a former
   state Assistant Attorney General with experience prosecuting healthcare-
   fraud cases—Oyesanmi Alonge—about taking over Sheperd’s defense.
   Akpaffiong had worked with Alonge before, and Alonge “got involved,” in
   his words, on August 14.
           Days later, on August 20, Akpaffiong finally revealed to Sheperd his
   conflict and proposed solution. 9 But Sheperd felt burned. She claims her
   experience with Akpaffiong made her “extremely distrustful of lawyers.”
   Two days later, on August 22, Sheperd told Alonge not to represent her.


           8
               U.S. Sent’g Guidelines Manual § 5K1.1.
           9
             There is some disagreement on the exact date Sheperd was informed that Alonge
   was taking over. Sheperd told the district court that she did not hear about Akpaffiong’s
   conflict and Alonge taking over until August 20. But Alonge’s motion for continuance
   asserted that she knew the same day he first got involved in the case on August 14. If the
   precise date Sheperd found out about Alonge’s involvement has any relevance, we leave it
   to the district court to resolve this factual discrepancy on remand.




                                               4
Case: 19-20073      Document: 00516229518           Page: 5   Date Filed: 03/08/2022




                                     No. 19-20073


   Alonge conveyed this information to the Government. The Government
   conveyed it to the district court. The district court set a status conference.
          The status conference took place on August 27, 2018. Alonge was not
   present. Akpaffiong assured the court that Alonge would be prepared for trial
   two weeks later. That same day, Sheperd changed her mind about Alonge.
   She agreed to let him represent her, and Akpaffiong then withdrew as
   counsel.
          A few days later Sheperd’s case was transferred to a new judge. The
   new judge held a pretrial conference on September 4. At the conference the
   judge asked the parties if they could move up the trial date. All parties
   represented they could not, pointing, in part, to Alonge’s recent appearance
   in the case. Counsel for defendants also flagged the conflict issue for the
   district court, but suggested that the trial could proceed so long as Okpara
   did not testify. After discussing the conflict, the judge stated that after “32
   years on the federal side plus 8 on the state side, I have not seen th[is]” type
   of conflict. The district court then, to the surprise of all parties, moved the
   trial date up by three days—to Friday, September 7.
          On September 6, the day before trial, Alonge moved for a continuance,
   arguing, “The unfortunate circumstances surrounding the status of Ms.
   Shepherd’s [sic] counsel ha[d] denied [him] significant trial preparation
   time.” He had “only worked meaningfully on [the] case for approximately
   one week,” despite having been involved for three. Alternatively, Alonge
   moved to withdraw. That same day, all defendants also filed a joint motion,
   asking the court to, among other things, continue the trial and exclude
   Okpara’s testimony. The court did not rule on the motions. Trial began the
   next day.




                                          5
Case: 19-20073          Document: 00516229518               Page: 6      Date Filed: 03/08/2022




                                            No. 19-20073


                                                  B
          A few days into trial, the Government called Okpara as a witness. That
   brought the conflict-of-interest issue to a head. Defense counsel collectively
   reasserted the arguments from their pretrial motion: (1) Akpaffiong could
   have provided Okpara with privileged information to enhance Okpara’s
   efforts to cooperate with the Government; (2) if Okpara testified, he could
   share self-incriminating statements that Sheperd shared with Akpaffiong;
   and (3) the current indictment could have been based on tainted information
   from Okpara. Akpaffiong and Sheperd took the stand. The district court
   ultimately excluded Okpara from testifying.
          At the close of trial, Alonge renewed the defendants’ joint pretrial
   motion, asking the district court to dismiss the case because of the conflict of
   interest. The district court denied the motion. The jury found Sheperd guilty
   on all counts. The district court sentenced her to 30 years in prison. Sheperd
   timely appealed, alleging several grounds to reverse based on Akpaffiong’s
   conflict of interest.
                                                 II
          Sheperd mainly argues that Akpaffiong’s conflict violated her Sixth
   Amendment right to conflict-free counsel. We review ineffective-assistance-
   of-counsel claims, like this one, as a mixed question of law and fact subject to
   de novo review. 10 Because the district court did not find, one way or the
   other, whether Akpaffiong’s conflict adversely affected his representation of
   Sheperd, we REMAND for a limited evidentiary hearing on this issue.




          10
               United States v. Infante, 404 F.3d 376, 391 (5th Cir. 2005).




                                                  6
Case: 19-20073           Document: 00516229518            Page: 7      Date Filed: 03/08/2022




                                          No. 19-20073


                                                A
          The Constitution guarantees criminal defendants the right to a fair
   trial. The Supreme Court has explained that one of the safeguards making
   trials fair is the right to counsel. 11 “In all criminal prosecutions,” the Sixth
   Amendment declares, “the accused shall enjoy the right . . . to have the
   Assistance of Counsel for his defence.” 12 That’s no hollow guarantee. The
   Counsel Clause does not countenance empty suits; it requires “effective
   assistance of counsel” 13—the presence of competence and absence of
   conflicts.
          Unfortunately, not all representations meet that standard. At times a
   representation may suffer from “actual ineffectiveness”—one that “so
   undermined the proper functioning of the adversarial process that the trial
   cannot be relied on as having produced a just result.” 14 That standard is
   satisfied when the defendant can show that (1) her “counsel’s representation
   fell below an objective standard of reasonableness,” 15 and (2) that the
   “deficiencies in counsel’s performance [were] prejudicial to the defense.” 16
          That two-pronged test has a special application when a defendant
   argues that her representation was infected with a conflict of interest. One of
   the most indispensable duties that any counsel owes his client is the duty of
   loyalty. Counsel breaches that duty when he labors under an actual conflict


          11
               See Strickland v. Washington, 466 U.S. 668, 684–86 (1984).
          12
               U.S. Const. amend. VI.
          13
             Strickland, 466 U.S. at 686 (quoting McMann v. Richardson, 397 U.S. 759, 771
   n.14 (1970)) (emphasis added).
          14
               Id.
          15
               Id. at 688.
          16
               Id. at 692.




                                                 7
Case: 19-20073           Document: 00516229518                 Page: 8   Date Filed: 03/08/2022




                                                No. 19-20073


   of interest. And if he breaches the bedrock duty of loyalty, then his
   representation will fall below the objective standard of reasonableness that
   the Constitution requires. 17
           But what about prejudice? Defendants still need to show it in actual-
   conflict cases. They show it, though, in a special way—by showing that their
   case is subject to a limited presumption of prejudice. Whether it applies boils
   down to one question: Did the conflict “adversely affect[]” counsel’s
   performance? 18 That’s a lighter lift for defendants. Proving prejudice directly
   means showing “a reasonable probability that, but for counsel’s
   unprofessional errors, the result of the proceeding would have been
   different.” 19 On the other hand, the limited presumption of prejudice in
   actual-conflict cases turns on whether the conflict adversely affected the
   representation itself. 20 One way defendants can answer that mixed question
   of law and fact is through “evidence that counsel’s judgment was actually
   fettered by concern over the effect of certain trial decisions on other
   clients.” 21




           17
                Id.
           18
               Id. (quoting Cuyler v. Sullivan, 446 U.S. 335, 348 (1980)); see also Infante, 404
   F.3d at 390–91 (explaining that a defendant “must show that his trial attorney was acting
   under the influence of an actual conflict of interest that adversely affected his performance
   at trial”).
           19
            Strickland, 466 U.S. at 694. The Supreme Court in Strickland also explained that
   “[a] reasonable probability is a probability sufficient to undermine confidence in the
   outcome.” Id.
           20
                See Infante, 404 F.3d at 391.
           21
             Id. at 393 (quoting Perillo v. Johnson, 205 F.3d 775, 807 (5th Cir. 2000) (internal
   quotation marks omitted)).




                                                     8
Case: 19-20073      Document: 00516229518           Page: 9     Date Filed: 03/08/2022




                                     No. 19-20073


                                           B
          The Government concedes “[t]here is no dispute that Akpaffiong
   operated under a conflict of interest.” It also concedes that both it and
   Akpaffiong “were obligated by rules of ethics to bring the conflict to the
   court’s attention.” 22 Still, that’s only the first half of Sheperd’s burden. She
   still must prove that Akpaffiong’s conflict adversely affected his
   performance. And on that question, on this record, we can’t tell one way or
   the other.
          For instance, Sheperd argues that Akpaffiong was not “proactive” in
   seeking a plea deal for her. Rather, in Sheperd’s words, “he persuaded her
   that the Government’s case was weak and that she should go to trial where
   she would prevail.” That seems to square with Akpaffiong’s testimony at a
   midtrial hearing on his conflict: “I never try to get my clients to plea.” But it
   also strays from his pretrial representations to the Government—when it
   realized Akpaffiong was conflicted—that Sheperd wanted to plead out. All to
   say, questions abound about what advice Akpaffiong gave or did not give
   Sheperd, and what he did or did not do on her behalf.
          Just as problematically, even if we knew with precision what
   Akpaffiong did or did not do for Sheperd, this record sheds little light on his
   motives for doing or not doing it. If Akpaffiong’s motives arose from a mind
   fettered with concern for Okpara, then Sheperd might be correct that her
   right to counsel was violated. Indeed, some circumstantial evidence already
   points that way. The Government agreed to a reduced sentence for Okpara
   based on his cooperation in prosecuting Sheperd. And that deal was enabled,
   through and through, by Akpaffiong.


          22
              See In re Gopman, 531 F.2d 262, 265 (5th Cir. 1976) (discussing ethical
   prohibitions on “representing parties with adverse interests”).




                                           9
Case: 19-20073         Document: 00516229518                Page: 10       Date Filed: 03/08/2022




                                            No. 19-20073


           Though the district court held a midtrial hearing on Akpaffiong’s
   conflict, its limited scope left the record too underdeveloped for us to
   meaningfully review troubling questions about Akpaffiong’s representation.
   Where an actual conflict existed, but the record is too “spars[e]” for us to
   review adverse effect, it is appropriate for us to allow the district court to
   more-fully develop the record with an evidentiary hearing. 23 Therefore, we
   must REMAND for the district court to do just that. 24
                                                 III
           Sheperd advances two other grounds for reversing the district court.
   First, she argues that it abused its discretion by denying Alonge’s
   continuance. Second, she contends that Akpaffiong’s conflict violated her
   rights to due process and against self-incrimination. Because Sheperd’s due
   process ground is derivative of her Sixth Amendment issue, we cannot decide




           23
             See United States v. Salado, 339 F.3d 285, 291–92 (5th Cir. 2003) (remanding for
   an evidentiary hearing on actual conflict and adverse effect in the joint-representation
   context due, in part, to the “sparsity of the record”); Infante, 404 F.3d at 393 (remanding
   for an evidentiary hearing on adverse effect because the record was not “sufficiently
   developed”).
           24
               But the scope of our remand is limited. Sheperd also urges that she was adversely
   affected because the lateness of Akpaffiong’s withdrawal left her trial counsel with only
   days to prepare for trial. The Supreme Court, though, has already clarified that what
   matters in actual-conflict cases, like this one, is whether the conflicted attorney’s
   representation was adversely affected—not a subsequent attorney’s. See Mickens v. Taylor,
   535 U.S. 162, 172 n.5 (2002); see also id. at 173 (“[A] judge [can] avoid all possibility of
   reversal by either seeking waiver [of the conflict] or replacing a conflicted attorney.”
   (emphasis added)). Therefore, the district court need not inquire into any collateral effect
   that Akpaffiong’s conflict may have had on Alonge’s representation. Further, if Sheperd is
   raising a separate ineffective-assistance-of-counsel claim against Alonge, we cannot review
   it on this record since it was not presented to the district court. See United States v. Wallace,
   32 F.3d 921, 930 (5th Cir. 1994) (stating that an ineffective-assistance-of-counsel claim
   “cannot be resolved on direct appeal unless adequately raised in the district court”).




                                                  10
Case: 19-20073          Document: 00516229518              Page: 11       Date Filed: 03/08/2022




                                            No. 19-20073


   it until after remand to the district court. We otherwise reject Sheperd’s
   additional grounds for the reasons below.
                                                  A
           Sheperd claims that the trial court abused its discretion by failing to
   rule on her motion for a continuance given the conflict of interest. 25 She says
   that the district court “rushed forward to trial in reaction to the case
   previously having been continued and out of a general predisposition for
   expeditious litigation, which was so extreme as to be troubling.”
           We will “reverse a denial [of a motion for a continuance] only when
   the district court has abused its discretion and the defendant can establish
   that he suffered serious prejudice.” 26 And “[w]hether a continuance was
   properly denied depends on the circumstances of the case.” 27 Even so, not
   every “harsh” denial of a continuance is reversible. 28 To decide whether the
   district court reversibly abused its discretion, we look to the totality of the
   circumstances. We often find certain factors helpful in reviewing them:
   (1) “the amount of time available”; (2) “the defendant’s role in shortening
   the time needed”; (3) “the likelihood of prejudice from denial”; (4) “the
   availability of discovery from the prosecution”; (5) “the complexity of the
   case”; (6) “the adequacy of the defense actually provided at trial”; (7) “the



           25
              Although the court did not rule on Sheperd’s motion for a continuance, the
   motion was implicitly denied. Snider v. L-3 Commc’ns Vertex Aerospace, L.L.C., 946 F.3d
   660, 667 (5th Cir. 2019) (explaining that when a district court “enters a final judgment, it
   has implicitly denied any outstanding motions, even if the court does not explicitly deny a
   particular motion” (footnote omitted)).
           26
              United States v. Rounds, 749 F.3d 326, 336 (5th Cir. 2014) (quoting United States
   v. Castro, 15 F.3d 417, 423 (5th Cir. 1994)) (internal quotation marks omitted).
           27
                United States v. Hopkins, 916 F.2d 207, 217 (5th Cir. 1990).
           28
                United States v. Hughey, 147 F.3d 423, 431 (5th Cir. 1998).




                                                  11
Case: 19-20073          Document: 00516229518               Page: 12         Date Filed: 03/08/2022




                                             No. 19-20073


   experience of the attorney with the accused”; 29 and (8) the timeliness of the
   motion. 30
                                                 (1)
           The first factor—the time available—weighs against finding an abuse
   of discretion. Sheperd repeatedly contends that Alonge had less than two
   weeks to prepare since he did not file his notice to appear until August 28,
   2018—the day after Akpaffiong withdrew. But we mark the time differently.
   Again, Alonge got involved in Sheperd’s case as early as August 14. He also
   attended a proffer session with the Government three days later, on August
   17. Since trial did not begin until September 7, that gave Alonge about three-
   and-a-half weeks to get ready for trial. We have upheld denial of a motion for
   continuance before in a case involving “ten defendants, even more witnesses,
   and voluminous discovery” where counsel was appointed only a week-and-
   a-half before trial. 31 On these facts, then, Alonge had ample time to prepare
   for trial.
                                                 (2)
           The second factor—the defendant’s role in shortening the time
   needed—weighs weakly in favor of finding an abuse of discretion. Sheperd
   did not create Akpaffiong’s conflict. And, as the Government concedes, it
   was Akpaffiong who delayed informing Sheperd and the district court about


           29
                United States v. Stalnaker, 571 F.3d 428, 439 (5th Cir. 2009).
           30
              See United States v. Krout, 66 F.3d 1420, 1435–36 (5th Cir. 1995) (“Denial of an
   eleventh hour . . . motion for a continuance—even when an attorney unfamiliar with the
   case must take over representation of a defendant—is not an abuse of discretion.”). The
   parties only weakly dispute what factors we should consider in determining whether the
   district court abused its discretion. As Sheperd concedes, the factors they propose “are
   essentially substantively similar and relevant.”
           31
                United States v. Lewis, 476 F.3d 369, 387 (5th Cir. 2007).




                                                  12
Case: 19-20073     Document: 00516229518           Page: 13   Date Filed: 03/08/2022




                                    No. 19-20073


   it. Even so, Sheperd contributed to Alonge’s time crunch. As a reminder, she
   told Alonge on August 22 not to represent her, and did not rehire him until
   August 27. So this factor does not weigh as far in Sheperd’s favor as it
   otherwise could.
                                        (3)
          The third factor—the likelihood of prejudice from denial—is neutral.
   On the one hand, perhaps Akpaffiong’s conflict adversely affected his
   representation of Sheperd. That is why we are sending part of this case back
   to the district court. On the other hand, and as we detail more below in the
   sixth factor, Alonge competently defended Sheperd at trial. With facts
   pointing both ways, the most we can conclude is that the third factor is
   neutral.
                                        (4)
          The fourth factor—the availability of discovery from the
   prosecution—favors finding an abuse of discretion. Sheperd contends that
   Alonge “never received six of fourteen discovery discs.” And of the discs he
   did receive, Akpaffiong did not send Alonge the passwords for five of them
   until 10:00 pm the night before trial. Nor does the Government contend that
   it provided discovery to Alonge directly. So the fourth factor weighs in favor
   of finding an abuse of discretion.
                                        (5)
          The fifth factor—the complexity of the case—is neutral. The
   Government admits that this was a “complex” case. At the same time,
   though, Alonge represented to the jury that he formerly worked as an
   Assistant Attorney General, and that he had prosecuted healthcare-fraud
   cases before. Alonge’s experience mitigates the case’s complexity.




                                         13
Case: 19-20073       Document: 00516229518             Page: 14      Date Filed: 03/08/2022




                                        No. 19-20073


                                            (6)
           The sixth factor—the adequacy of the defense provided at trial—
   weighs against finding an abuse of discretion. Sheperd asserts a litany of
   complaints against Alonge: broadly, that he failed to pursue appropriate
   remedies for Akpaffiong’s conflict; that he failed to subpoena or cross-
   examine relevant witnesses; and that he failed to put on a defense. But for all
   Sheperd’s complaints about Alonge now on appeal, we cannot help noticing
   that she did not raise an independent ineffective-assistance-of-counsel claim
   against him in the district court. And from where we sit, Sheperd has little to
   complain about. Alonge was not alone in pursuing his strategy that the
   Government had failed to meet its burden. Ramirez’s counsel pursued the
   same strategy. So, too, did Nwoko’s counsel, who called only one, very-brief
   character witness. No attorney cross-examined five of the witnesses that
   Alonge declined to cross examine. Moreover, Alonge directly examined
   Sheperd at trial to help exclude Okpara’s testimony because of Akpaffiong’s
   conflict. And, at closing arguments, Alonge minimized Sheperd’s role in the
   fraud to the jury. We have found that defense counsel performed adequately
   before on similar facts. 32 As a result, the sixth factor weighs against finding
   an abuse of discretion.
                                             (7)
           The seventh factor—the experience of the attorney with the
   accused—weighs against an abuse of discretion. As we already outlined
   above, Alonge had about three-and-a-half weeks to prepare for trial. He also




          32
             See Lewis, 476 F.3d at 387 (holding that counsel’s performance was adequate
   where he cross-examined adverse witnesses and minimized his client’s role during opening
   and closing arguments).




                                             14
Case: 19-20073         Document: 00516229518                Page: 15   Date Filed: 03/08/2022




                                             No. 19-20073


   held himself out to the jury as an experienced attorney familiar with
   healthcare-fraud cases.
                                                 (8)
          The eighth factor—the timeliness of the motion—weighs heavily
   against an abuse of discretion. We have said before that district courts do not
   abuse their discretion when denying “eleventh hour” motions for
   continuances. 33 And that includes when the continuance is filed by attorneys
   “unfamiliar with the case [that] must take over representation of a
   defendant.” 34 Here, Alonge was familiar with the case and defendant. Here,
   Akpaffiong assured the district court that Alonge was ready for trial. And
   here, Alonge had weeks to prepare for trial. If he needed a continuance, then
   he should have filed it sooner than the night before jury selection.
                                         *        *         *
          After considering the totality of the circumstances, two factors weigh
   or weigh weakly in favor of finding an abuse of discretion, two factors are
   neutral, and four factors weigh against or heavily against finding an abuse of
   discretion. On balance, then, we cannot say on this record that the district
   court erred in denying Alonge’s motion for a continuance.
                                                  B
          Finally, Sheperd contends that her Fifth Amendment rights were
   violated twice over. She first contends that Akpaffiong’s conflict violated her
   due process right to a fair trial. Because her brief argument is completely
   derivative of her Sixth Amendment’s, it will have to be resolved after this




          33
               Krout, 66 F.3d at 1435.
          34
               Id. at 1435–36.




                                                  15
Case: 19-20073         Document: 00516229518                Page: 16        Date Filed: 03/08/2022




                                            No. 19-20073


   case returns to the district court. 35 Sheperd also spends a single paragraph
   contending that Akpaffiong’s conflict violated her Fifth Amendment right
   against self-incrimination. Because she cites no supporting authority for this
   novel argument, we will not address it. 36
                                                 IV
           Conflicted counsel is rarely effective counsel. Yet we cannot decide
   on this record if this case is the exception. Therefore, we REMAND for the
   district court to conduct a limited evidentiary hearing on whether
   Akpaffiong’s conflict adversely affected his representation. Only then can a
   court decide if Sheperd’s Fifth and Sixth Amendment rights to conflict-free
   counsel were violated. This is a limited remand, however. This panel retains
   jurisdiction awaiting the district court’s findings and conclusions. Otherwise,
   we AFFIRM the district court’s denial of Alonge’s eleventh-hour
   continuance, and we reject Sheperd’s additional grounds for reversal.




           35
             See United States v. Alvarez, 580 F.2d 1251, 1260 (5th Cir. 1978) (“We hold today
   that an accused . . . is deprived of his Fifth and Sixth Amendment right to effective
   assistance of counsel, even in the absence of a showing of prejudice, when his attorney
   operates under an actual conflict of interest.” (emphasis added)).
           36
              See Fed. R. App. P. 28(a)(8)(A) (“The appellant’s brief must contain . . . [an]
   argument, which must contain . . . appellant’s contentions and the reasons for them, with
   citations to the authorities and parts of the record on which the appellant relies . . . .”); see
   also Willis v. Cleco Corp., 749 F.3d 314, 318 n.3 (5th Cir. 2014) (explaining that we will
   disregard appellate arguments where “citations are minimal, and legal analysis relating
   facts to the law is largely absent”).




                                                  16